Order entered January 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01546-CV

              OKLAHOMA SURETY COMPANY, Appellant/Cross-Appellee

                                               V.

  STEVE NOVIELLO, ASSIGNEE OF METRO TOWNHOMES & HOMES, INC. AND
    METRO TOWNHOMES LIMITED PARTNERSHIP, Appellee/Cross-Appellant

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-00335

                                           ORDER
       On December 29, 2014, this Court issued its opinion and judgment in this case and

ordered that appellant/cross-appellee recover the costs of this appeal from appellee/cross-

appellant.

       On December 31, 2014, appellant/cross-appellee filed an unopposed motion to release

supersedeas bond and discharge principal and surety. Appellant/cross-appellee advised that it

posted a supersedeas bond on December 16, 2013 obligating it as principal and Mid-Continent

Casualty Company as surety for the compensatory damages plus costs awarded by the trial court.

The supersedeas bond was not included in our appellate record. However, a copy of the filed

supersedeas bond is attached to appellant/cross-appellee’s motion.
      We therefore GRANT appellant/cross-appellee’s motion. We ORDER that the

obligations of Oklahoma Surety Company as principal and Mid-Continent Casualty Company as

surety on appellant/cross-appellee’s supersedeas bond are DISCHARGED.


                                               /s/    DAVID EVANS
                                                      JUSTICE